Exhibit 10.2

 

SERVICES AGREEMENT

 

SERVICES AGREEMENT (this “Agreement”), dated as of November 4, 2016, by and
between Liberty Media Corporation, a Delaware corporation (the “Provider”), and
Liberty Expedia Holdings, Inc., a Delaware corporation (“SplitCo”).

 

RECITALS

 

WHEREAS, on the date hereof SplitCo is a wholly owned Subsidiary of Liberty
Interactive Corporation, a Delaware corporation (“LIC”), and holds, among other
things, LIC’s ownership interest in Expedia, Inc. and LIC’s ownership interest
in Bodybuilding.com, LLC as a result of the consummation of the transactions
described in the plan of restructuring set forth in Schedule 1.1 to the
Reorganization Agreement, dated as of October 26, 2016 (the “Reorganization
Agreement”), to which LIC and SplitCo are each parties;

 

WHEREAS, in accordance with the Reorganization Agreement, LIC will effect the
redemption of a portion of the issued and outstanding shares of LIC’s Liberty
Ventures common stock for all of the issued and outstanding shares of common
stock of SplitCo, subject to the conditions set forth in the Reorganization
Agreement, with the effect that SplitCo will be split-off (the “Split-Off”) from
LIC, and LIC will cease to have an equity interest in SplitCo;

 

WHEREAS, Provider currently provides services to LIC pursuant to an existing
services agreement, and LIC has requested that Provider provide similar services
directly to SplitCo following the Split-Off, and that SplitCo compensate the
Provider for the performance of such services, in each case, on the terms and
condition set forth herein; and

 

WHEREAS, on the date hereof a Subsidiary of the Provider is also entering into a
facilities sharing agreement with SplitCo with respect to 12300 Liberty
Boulevard, Englewood, Colorado (the “Facilities Sharing Agreement”).

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound legally, agree as follows:

 

ARTICLE I

 

ENGAGEMENT AND SERVICES

 

Section 1.1                                    Engagement.  SplitCo engages the
Provider to provide to SplitCo, commencing on the date of the Split-Off (the
“Split-Off Effective Date”), the services set forth in Section 1.2
(collectively, the “Services”), and the Provider accepts such engagement,
subject to and upon the terms and conditions of this Agreement.  The parties
acknowledge that certain of the Services will be performed by officers,
employees or consultants of the Provider, who may also serve, from time to time,
as officers, employees or consultants of other companies,

 

--------------------------------------------------------------------------------


 

including, without limitation, SplitCo, Liberty Broadband Corporation (“LBC”),
CommerceHub, Inc. (“CH”), LIC and Liberty TripAdvisor Holdings, Inc. (“LTAH”).

 

Section 1.2                                    Services.

 

(a)                                 The Services will include the following, if
and to the extent requested by SplitCo during the Term of this Agreement:

 

(i)                                     insurance administration and risk
management services;

 

(ii)                                  technical and information technology
assistance (including management information systems, computer, data storage
network and telecommunications services), computers, office supplies, postage,
courier service and other office services;

 

(iii)                               services performed by the Provider’s
finance, accounting, payroll, treasury, cash management, legal, disclosure
compliance, human resources, employee benefits, investor relations, tax and real
estate management departments; and

 

(iv)                              such other services as the Provider may obtain
from its officers, employees and consultants in the management of its own
operations that SplitCo may from time to time request or require.

 

(b)                                 The Services are intended to be those
services and functions that are appropriate for the operation and management of
SplitCo as a publicly-traded company, and are not intended to be duplicative of
services and functions for the operating Subsidiaries of SplitCo that are to be
performed by officers, employees and consultants of those companies.

 

Section 1.3                                    Services Not to Interfere with
the Provider’s Business.  SplitCo acknowledges and agrees that in providing
Services hereunder the Provider will not be required to take any action that
would disrupt, in any material respect, the orderly operation of the Provider’s
business activities.

 

Section 1.4                                    Books and Records.   The Provider
will maintain books and records, in reasonable detail in accordance with the
Provider’s standard business practices, with respect to its provision of
Services to SplitCo pursuant to this Agreement, including records supporting the
determination of the Services Fee and other costs and expenses to SplitCo
pursuant to Article II (collectively, “Supporting Records”). The Provider will
give SplitCo and its duly authorized representatives, agents, and attorneys
reasonable access to all such Supporting Records during the Provider’s regular
business hours upon SplitCo’s request after reasonable advance notice.

 

ARTICLE II

 

COMPENSATION

 

Section 2.1                                    Services Fee.   SplitCo agrees to
pay, and the Provider agrees to accept, a fee (the “Services Fee”) equal to
$2,650,000, payable in monthly installments in arrears as set forth in Section
2.3.  The initial Services Fee will be determined by the Provider, in
consultation

 

2

--------------------------------------------------------------------------------


 

with LIC, on or prior to the Split-Off Effective Date. Provider and SplitCo will
review and evaluate the Services Fee for reasonableness semiannually during the
Term and will negotiate in good faith to reach agreement on any appropriate
adjustments to the Services Fee. Based on such review and evaluation, Provider
and SplitCo will agree on the appropriate effective date (which may be
retroactive) of any such adjustment to the Services Fee.  For the avoidance of
doubt, the determination of the Services Fee and any future adjustment thereto
does not and will not include charges included under the Annual Allocation
Expense (as such term is defined in the Facilities Sharing Agreement) payable by
SplitCo under the Facilities Sharing Agreement.

 

Section 2.2                                    Cost Reimbursement.  In addition
to (and without duplication of) the Services Fee payable pursuant to Section
2.1, SplitCo also will reimburse the Provider for all direct out-of-pocket
costs, with no markup (“Out-of-Pocket Costs”), incurred by the Provider in
performing the Services (e.g., postage and courier charges, travel, meals and
entertainment expenses, and other miscellaneous expenses that are incurred by
the Provider in the conduct of the Services).

 

Section 2.3                                    Payment Procedures.

 

(a)                                 SplitCo will pay the Provider, by wire or
intrabank transfer of funds or in such other manner specified by the Provider to
SplitCo, in arrears on or before the last day of each calendar month beginning
with November 30, 2016, the Services Fee then in effect, in monthly
installments.

 

(b)                                 Any reimbursement to be made by SplitCo to
the Provider pursuant to Section 2.2 will be paid by SplitCo to the Provider
within 15 days after receipt by SplitCo of an invoice therefor, by wire or
intrabank transfer of funds or in such other manner specified by the Provider to
SplitCo.  The Provider will invoice SplitCo monthly for reimbursable expenses
incurred by the Provider on behalf of SplitCo during the preceding calendar
month as contemplated in Section 2.2; provided, however, that the Provider may
separately invoice SplitCo at any time for any single reimbursable expense
incurred by the Provider on behalf of SplitCo in an amount equal to or greater
than $25,000. Any invoice or statement pursuant to this Section 2.3(b) will be
accompanied by supporting documentation in reasonable detail consistent with
Provider’s own expense reimbursement policy.

 

(c)                                  Any payments not made when due under this
Section 2.3 will bear interest at the rate of 1.5% per month on the outstanding
amount from and including the due date to but excluding the date paid.

 

Section 2.4                                    Survival.  The terms and
conditions of this Article II will survive the expiration or earlier termination
of this Agreement.

 

ARTICLE III

 

TERM

 

Section 3.1                                    Term Generally.  The term of this
Agreement will commence on the Split-Off Effective Date and will continue until
the third anniversary of the Split-Off Effective Date

 

3

--------------------------------------------------------------------------------


 

(the “Term”).  This Agreement is subject to termination prior to the end of the
Term in accordance with Section 3.3.

 

Section 3.2                                    Discontinuance of Select
Services.  At any time during the Term, on not less than 30 days’ prior notice
by SplitCo to the Provider, SplitCo may elect to discontinue obtaining any of
the Services from the Provider.  In such event, the Provider’s obligation to
provide Services that have been discontinued pursuant to this Section 3.2, and
SplitCo’s obligation to compensate the Provider for such Services, will cease as
of the end of such 30-day period (or such later date as may be specified in the
notice), and this Agreement will remain in effect for the remainder of the Term
with respect to those Services that have not been so discontinued.  The Provider
and SplitCo will promptly evaluate the Services Fee for reasonableness following
the discontinuance of any Services and will negotiate in good faith to reach
agreement on any appropriate adjustment to the Services Fee.  Each party will
remain liable to the other for any required payment or performance accrued prior
to the effective date of discontinuance of any Service.

 

Section 3.3                                    Termination.  This Agreement will
be terminated prior to the expiration of the Term in the following events:

 

(a)                                 at any time upon at least 30 days’ prior
written notice by SplitCo to the Provider;

 

(b)                                 immediately upon written notice (or at any
later time specified in such notice) by the Provider to SplitCo if a Change in
Control or Bankruptcy Event (both as hereinafter defined) occurs with respect to
SplitCo; or

 

(c)                                  immediately upon written notice (or at any
later time specified in such notice) by SplitCo to the Provider if a Change in
Control or Bankruptcy Event occurs with respect to the Provider.

 

For purposes of this Section 3.3, a “Change in Control” will be deemed to have
occurred with respect to a party if a merger, consolidation, binding share
exchange, acquisition, or similar transaction (each, a “Transaction”), or series
of related Transactions, involving such party occurs as a result of which the
voting power of all voting securities of such party outstanding immediately
prior thereto represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) less than 75% of the voting power of
such party or the surviving entity of the Transaction outstanding immediately
after such Transaction (or if such party or the surviving entity after giving
effect to such Transaction is a Subsidiary of the issuer of securities in such
Transaction, then the voting power of all voting securities of such party
outstanding immediately prior to such Transaction represent (by being converted
into voting securities of such issuer) less than 75% of the voting power of the
issuer outstanding immediately after such Transaction).

 

For purposes of this Section 3.3, a “Bankruptcy Event” will be deemed to have
occurred with respect to a party upon such party’s insolvency, general
assignment for the benefit of creditors, such party’s voluntary commencement of
any case, proceeding, or other action seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or consolidation of such

 

4

--------------------------------------------------------------------------------


 

party’s debts under any law relating to bankruptcy, insolvency, or
reorganization, or relief of debtors, or seeking appointment of a receiver,
trustee, custodian, or other similar official for such party or for all or any
substantial part of such party’s assets (each, a “Bankruptcy Proceeding”), or
the involuntary filing against SplitCo or the Provider, as applicable, of any
Bankruptcy Proceeding that is not stayed within 60 days after such filing.

 

Each party will remain liable to the other for any required payment accrued
prior to the termination of this Agreement.

 

ARTICLE IV

 

PERSONNEL AND EMPLOYEES

 

Section 4.1                                    Personnel to Provide Services.

 

(a)                                 The Provider will make available to SplitCo,
on a non-exclusive basis, the appropriate personnel (the “Personnel”) to perform
the Services.  The personnel made available to perform selected Services are
expected to be substantially the same personnel who provide similar services in
connection with the management and administration of the business and operations
of the Provider.

 

(b)                                 SplitCo acknowledges that:

 

(i)                                     certain of the Personnel also will be
performing services for the Provider, LIC, LTAH, LBC, CH and/or other companies,
from time to time, including certain Subsidiaries and Affiliates of each of the
foregoing, in each case, while also potentially performing services directly for
SplitCo and certain of its Subsidiaries and Affiliates under a direct
employment, consultancy or other service relationship between such Person and
SplitCo and irrespective of this Agreement; and

 

(ii)                                  the Provider may elect, in its discretion,
to utilize independent contractors rather than employees of the Provider to
perform Services from time to time, and such independent contractors will be
deemed included within the definition of “Personnel” for all purposes of this
Agreement.

 

Section 4.2                                    Provider as Payor.  The parties
acknowledge and agree that the Provider, and not SplitCo, will be solely
responsible for the payment of salaries, wages, benefits (including health
insurance, retirement, and other similar benefits, if any) and other
compensation applicable to all Personnel; provided, however, that (a) SplitCo is
responsible for the payment of the Services Fee in accordance with Section 2.1,
and (b) SplitCo is responsible for the payment of (i) all compensation based on,
comprised of or related to the equity securities of SplitCo and (ii) any bonus
amounts payable to any Personnel who holds the office of Vice President or
higher of SplitCo (each, a “SplitCo Officer”) with respect to services performed
for the benefit of SplitCo (together with (i), “Excluded Compensation”).  The
parties acknowledge that Personnel may provide services directly to SplitCo in
consideration for the receipt of Excluded Compensation pursuant to such
Personnel’s separate employment, consultancy or other service relationship with
SplitCo.  All Personnel will be subject to the personnel policies of the
Provider and will be eligible to participate in the Provider’s employee benefit
plans to the same extent as

 

5

--------------------------------------------------------------------------------


 

similarly situated employees of the Provider performing services in connection
with the Provider’s business.  The Provider will be responsible for the payment
of all federal, state, and local withholding taxes on the compensation of all
Personnel (other than Excluded Compensation) and other such employment related
taxes as are required by law, and SplitCo will be responsible for the payment of
all federal, state, and local withholding taxes on Excluded Compensation paid to
any Personnel by SplitCo and other such employment related taxes as are required
by law.  Each of SplitCo and Provider will cooperate with the other to
facilitate the other’s compliance with applicable federal, state, and local
laws, rules, regulations, and ordinances applicable to the employment or
engagement of all Personnel by either party.

 

Section 4.3                                    Additional Employee Provisions. 
The Provider will have the right to terminate its employment of any Personnel at
any time.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1                                    Representations and Warranties of
the Provider.  The Provider represents and warrants to SplitCo as follows:

 

(a)                                 The Provider is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.

 

(b)                                 The Provider has the power and authority to
enter into this Agreement and to perform its obligations under this Agreement,
including the Services.

 

(c)                                  The Provider is not subject to any
contractual or other legal obligation that materially interferes with its full,
prompt, and complete performance under this Agreement.

 

(d)                                 The individual executing this Agreement on
behalf of the Provider has the authority to do so.

 

Section 5.2                                    Representations and Warranties of
SplitCo.  SplitCo represents and warrants to the Provider as follows:

 

(a)                                 SplitCo is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.

 

(b)                                 SplitCo has the power and authority to enter
into this Agreement and to perform its obligations under this Agreement.

 

(c)                                  SplitCo is not subject to any contractual
or other legal obligation that materially interferes with its full, prompt, and
complete performance under this Agreement.

 

(d)                                 The individual executing this Agreement on
behalf of SplitCo has the authority to do so.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1                                    Indemnification by the Provider. 
The Provider will indemnify, defend, and hold harmless SplitCo and each of its
Subsidiaries receiving Services hereunder, officers, directors, employees and
agents, successors and assigns (collectively, the “SplitCo Indemnitees”), from
and against any and all Actions, judgments, Liabilities, losses, costs, damages,
or expenses, including reasonable counsel fees, disbursements, and court costs
(collectively, “Losses”), that any SplitCo Indemnitee may suffer arising from or
out of, or relating to, (a) any material breach by the Provider of its
obligations under this Agreement, or (b) the gross negligence, willful
misconduct, fraud, or bad faith of the Provider in connection with the
performance of any provision of this Agreement except to the extent such Losses
(i) are fully covered by insurance maintained by SplitCo or such other SplitCo
Indemnitee or (ii) are payable by SplitCo pursuant to Section 7.11.

 

Section 6.2                                    Indemnification by SplitCo. 
SplitCo will indemnify, defend, and hold harmless the Provider and its
Subsidiaries, officers, directors, employees and agents, successors and assigns
(collectively, the “Provider Indemnitees”), from and against any and all Losses
that any Provider Indemnitee may suffer arising from or out of, or relating to
(a) any material breach by SplitCo of its obligations under this Agreement, or
(b) any acts or omissions of the Provider in providing the Services pursuant to
this Agreement (except to the extent such Losses (i) arise from or relate to any
material breach by the Provider of its obligations under this Agreement, (ii)
are attributable to the gross negligence, willful misconduct, fraud, or bad
faith of the Provider or any other Provider Indemnitee seeking indemnification
under this Section 6.2, (iii) are fully covered by insurance maintained by the
Provider or such other Provider Indemnitee, or (iv) are payable by the Provider
pursuant to Section 7.11).

 

Section 6.3                                    Indemnification Procedures.

 

(a)                                 (i)                                     In
connection with any indemnification provided for in Section 6.1 or Section 6.2,
the party seeking indemnification (the “Indemnitee”) will give the party from
which indemnification is sought (the “Indemnitor”) prompt notice whenever it
comes to the attention of the Indemnitee that the Indemnitee has suffered or
incurred, or may suffer or incur, any Losses for which it is entitled to
indemnification under Section 6.1 or Section 6.2, and, if and when known, the
facts constituting the basis for such claim and the projected amount of such
Losses (which shall not be conclusive as to the amount of such Losses), in each
case in reasonable detail. Without limiting the generality of the foregoing, in
the case of any Action commenced by a third party for which indemnification is
being sought (a “Third-Party Claim”), such notice will be given no later than
ten business days following receipt by the Indemnitee of written notice of such
Third-Party Claim.  Failure by any Indemnitee to so notify the Indemnitor will
not affect the rights of such Indemnitee hereunder except to the extent that
such failure has a material prejudicial effect on the defenses or other rights
available to the Indemnitor with respect to such Third-Party Claim.  The
Indemnitee will deliver to the Indemnitor as promptly as practicable, and in any
event within five business days after Indemnitee’s receipt, copies of all
notices, court papers and other documents received by the Indemnitee relating to
any Third-Party Claim.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  After receipt of a notice pursuant to
Section 6.3(a)(i) with respect to any Third-Party Claim, the Indemnitor will be
entitled, if it so elects, to take control of the defense and investigation with
respect to such Third-Party Claim and to employ and engage attorneys reasonably
satisfactory to the Indemnitee to handle and defend such claim, at the
Indemnitor’s cost, risk and expense, upon written notice to the Indemnitee of
such election, which notice acknowledges the Indemnitor’s obligation to provide
indemnification under this Agreement with respect to any Losses arising out of
or relating to such Third-Party Claim. The Indemnitor will not settle any
Third-Party Claim that is the subject of indemnification without the written
consent of the Indemnitee, which consent will not be unreasonably withheld,
conditioned or delayed; provided, however, that, after reasonable notice, the
Indemnitor may settle a claim without the Indemnitee’s consent if such
settlement (A) makes no admission or acknowledgment of Liability or culpability
with respect to the Indemnitee, (B) includes a complete release of the
Indemnitee and (C) does not seek any relief against the Indemnitee other than
the payment of money damages to be borne by the Indemnitor. The Indemnitee will
cooperate in all reasonable respects with the Indemnitor and its attorneys in
the investigation, trial and defense of any lawsuit or action with respect to
such claim and any appeal arising therefrom (including the filing in the
Indemnitee’s name of appropriate cross-claims and counterclaims).  The
Indemnitee may, at its own cost, participate in any investigation, trial and
defense of any Third-Party Claim controlled by the Indemnitor and any appeal
arising therefrom, including participating in the process with respect to the
potential settlement or compromise thereof.  If the Indemnitee has been advised
by its counsel that there may be one or more legal defenses available to the
Indemnitee that conflict with those available to, or that are not available to,
the Indemnitor (“Separate Legal Defenses”), or that there may be actual or
potential differing or conflicting interests between the Indemnitor and the
Indemnitee in the conduct of the defense of such Third-Party Claim, the
Indemnitee will have the right, at the expense of the Indemnitor, to engage
separate counsel reasonably acceptable to the Indemnitor to handle and defend
such Third-Party Claim, provided, that, if such Third-Party Claim can be
reasonably separated between those portion(s) for which Separate Legal Defenses
are available (“Separable Claims”) and those for which no Separate Legal
Defenses are available, the Indemnitee will instead have the right, at the
expense of the Indemnitor, to engage separate counsel reasonably acceptable to
the Indemnitor to handle and defend the Separable Claims, and the Indemnitor
will not have the right to control the defense or investigation of such
Third-Party Claim or such Separable Claims, as the case may be (and, in which
latter case, the Indemnitor will have the right to control the defense or
investigation of the remaining portion(s) of such Third-Party Claim).

 

(iii)                               If, after receipt of a notice pursuant to
Section 6.3(a)(i) with respect to any Third-Party Claim as to which
indemnification is available hereunder, the Indemnitor does not undertake to
defend the Indemnitee against such Third-Party Claim, whether by not giving the
Indemnitee timely notice of its election to so defend or otherwise, the
Indemnitee may, but will have no obligation to, assume its own defense, at the
expense of the Indemnitor (including attorneys fees and costs), it being
understood that the Indemnitee’s right to indemnification for such Third-Party
Claim shall not be adversely affected by its assuming the defense of such
Third-Party Claim.  The Indemnitor will be bound by the result obtained with
respect thereto by the Indemnitee; provided, that the Indemnitee may not settle
any lawsuit or action with respect to which the Indemnitee is entitled to
indemnification hereunder without the consent of the Indemnitor, which consent
will not be unreasonably withheld, conditioned or delayed; provided further,
that such consent shall not be required if (i) the Indemnitor had the right
under this

 

8

--------------------------------------------------------------------------------


 

Section 6.3 to undertake control of the defense of such Third-Party Claim and,
after notice, failed to do so within thirty days of receipt of such notice (or
such lesser period as may be required by court proceedings in the event of a
litigated matter), or (ii) (x) the Indemnitor does not have the right to control
the defense of the entirety of such Third-Party Claim pursuant to Section
6.3(a)(ii) or (y) the Indemnitor does not have the right to control the defense
of any Separable Claim pursuant to Section 6.3(a)(ii) (in which case such
settlement may only apply to such Separable Claims), the Indemnitee provides
reasonable notice to Indemnitor of the settlement, and such settlement (A) makes
no admission or acknowledgment of Liability or culpability with respect to the
Indemnitor, (B) does not seek any relief against the Indemnitor and (C) does not
seek any relief against the Indemnitee for which the Indemnitor is responsible
other than the payment of money damages.

 

(b)                                 In no event will the Indemnitor be liable to
any Indemnitee for any special, consequential, indirect, collateral, incidental
or punitive damages, however caused and on any theory of liability arising in
any way out of this Agreement, whether or not such Indemnitor was advised of the
possibility of any such damages;  provided, that the foregoing limitations shall
not limit a party’s indemnification obligations for any Losses incurred by an
Indemnitee as a result of the assertion of a Third-Party Claim.

 

(c)                                  The Indemnitor and the Indemnitee shall use
commercially reasonable efforts to avoid production of Confidential Information,
and to cause all communications among employees, counsel and others representing
any party with respect to a Third-Party Claim to be made so as to preserve any
applicable attorney-client or work-product privilege.

 

(d)                                 The Indemnitor shall pay all amounts payable
pursuant to this Section 6.3 by wire transfer of immediately available funds,
promptly following receipt from an Indemnitee of a bill, together with all
accompanying reasonably detailed backup documentation, for any Losses that are
the subject of indemnification hereunder, unless the Indemnitor in good faith
disputes the amount of such Losses or whether such Losses are covered by the
Indemnitor’s indemnification obligation in which event the Indemnitor shall
promptly so notify the Indemnitee. In any event, the Indemnitor shall pay to the
Indemnitee, by wire transfer of immediately available funds, the amount of any
Losses for which it is liable hereunder no later than three (3) days following
any final determination of the amount of such Losses and the Indemnitor’s
liability therefor. A “final determination” shall exist when (a) the parties to
the dispute have reached an agreement in writing or (b) a court of competent
jurisdiction shall have entered a final and non-appealable order or judgment.

 

(e)                                  If the indemnification provided for in this
Section 6.3 shall, for any reason, be unavailable or insufficient to hold
harmless an Indemnitee in respect of any Losses for which it is entitled to
indemnification hereunder, then the Indemnitor shall contribute to the amount
paid or payable by such Indemnitee as a result of such Losses, in such
proportion as shall be appropriate to reflect the relative benefits received by
and the relative fault of the Indemnitor on the one hand and the Indemnitee on
the other hand with respect to the matter giving rise to such Losses.

 

(f)                                   The remedies provided in this Section 6.3
shall be cumulative and shall not preclude assertion by any Indemnitee of any
other rights or the seeking of any and all other remedies against an Indemnitor,
subject to Section 6.3(b).

 

9

--------------------------------------------------------------------------------


 

(g)                                  To the fullest extent permitted by
applicable law, the Indemnitor will indemnify the Indemnitee against any and all
reasonable fees, costs and expenses (including attorneys’ fees), incurred in
connection with the enforcement of his, her or its rights under this Article VI.

 

Section 6.4                                    Survival.  The terms and
conditions of this Article VI will survive the expiration or termination of this
Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1                                    Defined Terms.

 

(a)                                 The following terms will have the following
meanings for all purposes of this Agreement:

 

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court, grand jury or other governmental
authority or any arbitrator or arbitration panel.

 

“Affiliate” means, with respect to any Person, any other Person controlled by
such first Person, with “control” for such purpose meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or voting interests, by contract, or otherwise. Notwithstanding the
foregoing, for purposes of this Agreement, none of the Persons listed in clause
(i), (ii), (iii) or (iv) shall be deemed to be Affiliates of any Person listed
in any other such clause: (i) Provider taken together with its Subsidiaries,
(ii) SplitCo taken together with its Subsidiaries, (iii) LIC taken together with
its Subsidiaries, (iv) LTAH taken together with its Subsidiaries, (v) Starz
(formerly named Liberty Media Corporation) taken together with its Subsidiaries,
(vi) LBC taken together with its Subsidiaries and (vii) CH taken together with
its Subsidiaries.

 

“Confidential Information” means any information marked, noticed, or treated as
confidential by a party which such party holds in confidence, including all
trade secrets, technical, business, or other information, including customer or
client information, however communicated or disclosed, relating to past, present
and future research, development and business activities.

 

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
and whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto (other than taxes).

 

“Person” means any natural person, corporation, limited liability corporation,
partnership, trust, unincorporated organization, association, governmental
authority, or other entity.

 

10

--------------------------------------------------------------------------------


 

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power to affirmatively direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.  Notwithstanding the
foregoing, for purposes of this Agreement, none of the Subsidiaries of the
Provider will be deemed to be Subsidiaries of SplitCo or any of its
Subsidiaries, nor will any of SplitCo’s Subsidiaries be deemed to be
Subsidiaries of the Provider or any of its Subsidiaries.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated November 4, 2016,
between LIC and SplitCo.

 

(b)                                 The following terms will have the meanings
for all purposes of this Agreement set forth in the Section reference provided
next to such term:

 

Definition

 

Section Reference

Agreement

 

Preamble

Bankruptcy Event

 

Section 3.3

Bankruptcy Proceeding

 

Section 3.3

CH

 

Section 1.1

Change in Control

 

Section 3.3

Excluded Compensation

 

Section 4.2

Facilities Sharing Agreement

 

Recitals

Indemnitee

 

Section 6.3(a)(i)

Indemnitor

 

Section 6.3(a)(i)

LBC

 

Section 1.1

LIC

 

Recitals

Losses

 

Section 6.1

LTAH

 

Section 1.1

Out-of-Pocket Costs

 

Section 2.2

Personnel

 

Section 4.1

Provider

 

Preamble

 

11

--------------------------------------------------------------------------------


 

Definition

 

Section Reference

Provider Indemnitees

 

Section 6.2

Reorganization Agreement

 

Recitals

Separable Claims

 

Section 6.3(a)(ii)

Separate Legal Defenses

 

Section 6.3(a)(ii)

Services

 

Section 1.1

Services Fee

 

Section 2.1

SplitCo

 

Preamble

SplitCo Indemnitees

 

Section 6.1

SplitCo Officer

 

Section 4.2

Split-Off

 

Recitals

Split-Off Effective Date

 

Section 1.1

Supporting Records

 

Section 1.4

Term

 

Section 3.1

Third- Party Claim

 

Section 6.3(a)(i)

Transaction

 

Section 3.3

 

Section 7.2                                    Entire Agreement; Severability. 
This Agreement, the Facilities Sharing Agreement, the Tax Sharing Agreement and
the Reorganization Agreement constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof, and supersedes all
prior agreements and understandings, oral and written, among the parties hereto
with respect to such subject matter. It is the intention of the parties hereto
that the provisions of this Agreement will be enforced to the fullest extent
permissible under all applicable laws and public policies, but that the
unenforceability of any provision hereof (or the modification of any provision
hereof to conform with such laws or public policies, as provided in the next
sentence) will not render unenforceable or impair the remainder of this
Agreement. Accordingly, if any provision is determined to be invalid or
unenforceable either in whole or in part, this Agreement will be deemed amended
to delete or modify, as necessary, the invalid or unenforceable provisions and
to alter the balance of this Agreement in order to render the same valid and
enforceable, consistent (to the fullest extent possible) with the intent and
purposes hereof.  If the provisions of this Agreement conflict with any
provisions of the Facilities Sharing Agreement, the provisions of this Agreement
shall control.

 

Section 7.3                                    Notices.  All notices and
communications hereunder will be in writing and will be deemed to have been duly
given if delivered personally or mailed, certified or registered mail with
postage prepaid, or sent by confirmed facsimile, addressed as follows:

 

If to the Provider:

Liberty Media Corporation

 

12300 Liberty Boulevard

 

Englewood, Colorado 80112

 

Attention: Chief Legal Officer

 

Facsimile: (720) 875-5401

 

 

If to SplitCo:

Liberty Expedia Holdings, Inc.

 

12300 Liberty Boulevard

 

Englewood, Colorado 80112

 

Attention: Chief Legal Officer

 

Facsimile: (720) 875-5830

 

12

--------------------------------------------------------------------------------


 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by facsimile
or personal delivery, or the third day after the mailing thereof, except that
any notice of a change of address will be deemed to have been given only when
actually received.

 

Section 7.4                                    Governing Law.  This Agreement
and the legal relations among the parties hereto will be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Colorado applicable to contracts made and performed wholly therein,
without giving effect to any choice or conflict of laws provisions or rules that
would cause the application of the laws of any other jurisdiction.

 

Section 7.5                                    Rules of Construction.  The
descriptive headings in this Agreement are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.  Words used in this Agreement, regardless of
the gender and number specifically used, will be deemed and construed to include
any other gender, masculine, feminine, or neuter, and any other number, singular
or plural, as the context requires.  As used in this Agreement, the word
“including” or any variation thereof is not limiting, and the word “or” is not
exclusive.  The word day means a calendar day.  If the last day for giving any
notice or taking any other action is a Saturday, Sunday, or a day on which banks
in New York, New York or Denver, Colorado are closed, the time for giving such
notice or taking such action will be extended to the next day that is not such a
day.

 

Section 7.6                                    No Third-Party Rights.  Nothing
expressed or referred to in this Agreement is intended or will be construed to
give any Person other than the parties hereto and their respective successors
and permitted assigns any legal or equitable right, remedy or claim under or
with respect to this Agreement, or any provision hereof, it being the intention
of the parties hereto that this Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their respective successors and assigns.

 

Section 7.7                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which will be an original and
all of which together will constitute one and the same instrument.

 

Section 7.8                                    Payment of Expenses. From and
after the Split-Off Effective Date, and except as otherwise expressly provided
in this Agreement, each of the parties to this Agreement will bear its own
expenses, including the fees of any attorneys and accountants engaged by such
party, in connection with this Agreement.

 

Section 7.9                                    Binding Effect; Assignment.

 

(a)                                 This Agreement will inure to the benefit of
and be binding on the parties to this Agreement and their respective legal
representatives, successors and permitted assigns.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Except as expressly contemplated hereby
(including by Section 4.1), this Agreement, and the obligations arising
hereunder, may not be assigned by either party to this Agreement, provided,
however, that SplitCo and Provider may assign their respective rights,
interests, duties, liabilities and obligations under this Agreement to any of
their respective wholly- owned Subsidiaries, but such assignment shall not
relieve SplitCo or the Provider, as the assignor, of its obligations hereunder.

 

Section 7.10                             Amendment, Modification, Extension or
Waiver.  Any amendment, modification or supplement of or to any term or
condition of this Agreement will be effective only if in writing and signed by
both parties hereto.  Either party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of the other party to
this Agreement, or (b) waive compliance by the other party with any of the
agreements or conditions contained herein or any breach thereof. Any agreement
on the part of either party to any such extension or waiver will be valid only
if set forth in an instrument in writing signed on behalf of such party. No
waiver of any term, provision or condition of this Agreement, whether by conduct
or otherwise, in any one or more instance, will be deemed or construed as a
further or continuing waiver of any such term, provision or condition or of any
other term, provision or condition, but any party hereto may waive its rights in
any particular instance by written instrument of waiver.

 

Section 7.11                             Legal Fees; Costs.  If either party to
this Agreement institutes any action or proceeding to enforce any provision of
this Agreement, the prevailing party will be entitled to receive from the other
party reasonable attorneys’ fees, disbursements and costs incurred in such
action or proceeding, whether or not such action or proceeding is prosecuted to
judgment.

 

Section 7.12                             Force Majeure.  Neither party will be
liable to the other party with respect to any nonperformance or delay in
performance of its obligations under this Agreement to the extent such failure
or delay is due to any action or claims by any third party, labor dispute, labor
strike, weather conditions or any cause beyond a party’s reasonable control. 
Each party agrees that it will use all commercially reasonable efforts to
continue to perform its obligations under this Agreement, to resume performance
of its obligations under this Agreement, and to minimize any delay in
performance of its obligations under this Agreement notwithstanding the
occurrence of any such event beyond such party’s reasonable control.

 

Section 7.13                             Specific Performance.  Each party
agrees that irreparable damage would occur and that the parties would not have
any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that each of the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity.

 

14

--------------------------------------------------------------------------------


 

Section 7.14                             Further Actions.  The parties will
execute and deliver all documents, provide all information, and take or forbear
from all actions that may be necessary or appropriate to achieve the purposes of
this Agreement.

 

Section 7.15                             Confidentiality.

 

(a)                                 Except with the prior consent of the
disclosing party, each party will:

 

(i)                                     limit access to the Confidential
Information of the other party disclosed to such party hereunder to its
employees, agents, representatives, and consultants on a need-to-know basis;

 

(ii)                                  advise its employees, agents,
representatives, and consultants having access to such Confidential Information
of the proprietary nature thereof and of the obligations set forth in this
Agreement; and

 

(iii)                               safeguard such Confidential Information by
using a reasonable degree of care to prevent disclosure of the Confidential
Information to third parties, but not less than that degree of care used by that
party in safeguarding its own similar information or material.

 

(b)                                 A party’s obligations respecting
confidentiality under Section 7.15(a) will not apply to any of the Confidential
Information of the other party that a party can demonstrate: (i) was, at the
time of disclosure to it, in the public domain; (ii) after disclosure to it, is
published or otherwise becomes part of the public domain through no fault of the
receiving party; (iii) was in the possession of the receiving party at the time
of disclosure to it without being subject to any obligation of confidentiality;
(iv) was received after disclosure to it from a third party who, to its
knowledge, had a lawful right to disclose such information to it; (v) was
independently developed by the receiving party without reference to the
Confidential Information; (vi) was required to be disclosed to any regulatory
body having jurisdiction over a party or any of their respective clients; or
(vii) was required to be disclosed by reason of legal, accounting, or regulatory
requirements beyond the reasonable control of the receiving party.  In the case
of any disclosure pursuant to clauses (vi) or (vii) of this paragraph (b), to
the extent practical, the receiving party will give prior notice to the
disclosing party of the required disclosure and will use commercially reasonable
efforts to obtain a protective order covering such disclosure.

 

(c)                                  The provisions of this Section 7.15 will
survive the expiration or termination of this Agreement.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has signed this Agreement, or has caused
this Agreement to be signed by its duly authorized officer, as of the date first
above written.

 

 

 

PROVIDER:

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

 

 

By:

/s/ Pamela L. Coe

 

Name: Pamela L. Coe

 

Title: Senior Vice President and Secretary

 

 

 

 

 

SPLITCO:

 

 

 

LIBERTY EXPEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Craig Troyer

 

Name: Craig Troyer

 

Title: Vice President and Assistant Secretary

 

--------------------------------------------------------------------------------